Exhibit 10.20

 

JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is entered into as of the 1st day
of November, 2015 (the “Joinder Agreement”), by and between AmerisourceBergen
Drug Corporation (“ABDC”) “) on the one hand, and Diplomat Pharmacy, Inc., a
Michigan corporation (“Diplomat”) for itself and on behalf of the following
limited liability companies of which Diplomat is the sole member: Diplomat
Specialty Pharmacy of Flint, LLC, Navigator Health Services, LLC, Diplomat
Health Services, LLC, Diplomat Specialty Pharmacy of Chicago, LLC, Diplomat
Specialty Pharmacy of Ft. Lauderdale, LLC, Diplomat Specialty Pharmacy Great
Lakes Distribution Center, LLC, Diplomat Specialty Pharmacy of Southern
California, LLC, and Navigator Pharmacy Service, LLC, Burman’s Apothecary,
L.L.C. and Burman’s Media Pharmacy, LLC (Diplomat and such limited liability
companies being referred to herein collectively as “Customer”) and BioRx, LLC,
an Ohio limited liability company (“BioRx”) on the other hand. This Joinder
amends the Prime Vendor Agreement between ABDC and Customer effective January 1,
2012, as previcusly amended on July 20, 2012 and further amended on August 1,
2015 (“PVA”). The PVA and this Joinder Agreement shall be collectively referred
to as the “Agreement”. Capitalized terms that are not defined in this Joinder
Agreement shall have the meanings ascribed to such terms in the PVA.

 

The parties wish to amend the PVA as follows:

 

1.     Joinder of BioRx. The parties recognize that in April 2015, Customer
acquired BioRx and BioRx desires to receive pharmaceutical Products and Services
from ABDC under the terms and conditions of this PVA. BioRx agrees that the term
“Customer” in the PVA shall refer to BioRx. BioRx agrees that by executing this
Joinder, it hereby (i) adopts the PVA and agrees to assume and be bound by all
the terms, conditions, covenants, responsibilities and provisions thereof and
(ii) and all related instruments, agreements and documents; (ii) execute and/or
deliver such instruments, agreements and documents as ABDC may reasonably
require to effectuate the intents and objects of this provision.

 

2.     This Joinder Agreement constitutes the sole and complete understanding of
the parties with respect to its subject matter and supersedes all prior or
contemporaneous communications between the parties concerning such subject
matter. If there is any conflict between the terms of this Joinder Agreement and
the PVA, this Joinder Agreement shall control. Following the Joinder Agreement
Effective Date, the Agreement (as amended) remains in full force and effect.
This Joinder Agreement shall be governed and construed according to the choice
of governing law set forth in the PVA.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Joinder Agreement as of
the day and year first above written.

 

AmerisourceBergen Drug Corporation

 

By:

/s/ Barry Sandler

 

Name:

Barry Sandler

 

Title:

V.P. Strategic Accounts

 

 

Diplomat Pharmacy, Inc., for itself and on behalf of the following other
entities of which Diplomat Pharmacy, Inc. is the sole member:

 

Diplomat Specialty Pharmacy of Flint, LLC

Navigator Health Services, LLC

Diplomat Health Services, LLC

Diplomat Specialty Pharmacy of Chicago, LLC

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

Diplomat Specialty Pharmacy of Southern California, LLC

Navigator Pharmacy Service, LLC

Burman’s Apothecary, L.L.C.

 

 

By:

/s/ Gary W. Kadlec

 

Name:

Gary W. Kadlec

 

Title:

President

 

 

Burman’s Apothecary, L.L.C. on behalf of the following entity of which Burman’s
Apothecary, L.L.C. is the sole member:

 

Burman’s Media Pharmacy, LLC

 

By:

/s/ Gary W. Kadlec

 

Name:

Gary W. Kadlec

 

Title:

President

 

 

 

ACKNOWLEDGED AND AGREED BY:

 

BioRx, LLC

 

By:

/s/ Eric Hill

 

Name:

Eric Hill

 

Title:

Vice President

 

 

2

--------------------------------------------------------------------------------